Citation Nr: 1205388	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly allowance based on the Veteran's spouse's need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the current appellate claim.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons detailed below, the Board finds that further development is required in order to comply with the duty to assist.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The Veteran's spouse will be considered in need of aid and attendance if she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) . 

Under 38 C.F.R. § 3.352(a)  the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such that it would require her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Various medical records were obtained and considered in conjunction with this case.  In pertinent part, these records reflect the Veteran's spouse suffers from advanced liver disease, advanced cirrhosis, Crohn's disease, likely metabolic syndrome, esophageal stricture and gastroesophageal reflux disease.  

In denying the claim below, the RO acknowledged that the Veteran's spouse was noted to be unable to maintain full-time employment.  However, the RO found that there was no evidence that she required aid to feed herself or to attend to the activities of daily living, such as bathing, dressing, or attending to the wants of nature.  Nevertheless, as part of the April 2010 Substantive Appeal, the Veteran contended that his spouse did require help attending to everyday activities of daily living to include bathing, cooking, traveling to doctor, and that she could not walk long distances.

The Veteran further contended that not enough evidence has been obtained in order to adequately adjudicate this case.  The Board concurs.  Specifically, the Board notes that no VA medical examination was accorded to the Veteran's spouse in order to evaluate whether she does satisfy the criteria for aid and attendance allowance.  Therefore, a remand is required in order for such an examination to be conducted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran and his spouse are hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's spouse should be obtained while this case is on remand.  In that regard, it is noted that records were not ultimately obtained from Dr. Levinson, Dr. Smith and the Jackson Madison Co. General Hospital.  The Veteran asserted in a statement dated in November 2009 that the providers had not received requests for medical records from VA.  On remand, request that updated authorizations to release information be submitted and, if releases are submitted, attempt to obtain the records.  

The Board notes that the Veteran's spouse may be in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran's spouse since September 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

Also, request that updated authorizations for the release of information be submitted with respect to the records of Dr. Levinson, Dr. Smith, and the Jackson Madison Co. General Hospital.  Provided that releases are received, again attempt to obtain records from these providers.  

If identified records are not ultimately obtained, provide notice of the records that could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Provide an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating a claim from the spouse of the Veteran.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and action to inform of the negative results should be provided pursuant to 38 C.F.R. § 3.159(e).

3.  After obtaining any additional records to the extent possible, the Veteran's spouse should be afforded an examination to determine whether she satisfies the criteria for an aid and attendance allowance.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran's spouse, the examiner must express an opinion as to whether she is so helpless due to her medical disabilities as to need the regular aid and attendance of another person.  In addressing this matter, the examiner should indicate whether she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; whether she has inability to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2010 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


